DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 

Status of the Claims
The amendment filed on 05/18/2022 has been entered. Claim 1 has been amended and thus claims 1 and 31-33 are currently pending and under examination. 

Withdrawn Rejection
Applicant’s arguments in view of the amendment of claim and with respect to Klausmeyer have been considered and were found persuasive. Thus the 103 rejection of claims 1 and 31-33 has been withdrawn.

Newly Applied Objection to the Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 recites in lines 10-11 the limitation “wherein some or all surfaces of the dehydrochlorination zone in which the process is carried out, which a stream rich in or consisting of 1,1,3,3-tetrachloropropene” whereas the specification fails to describe that the stream in the dehydrochlorination zone is rich in or consists of 1,1,3,3-tetrachloropropene. The specification describes in paragraph [0216] as filed that the stream consisting of 1,1,3,3-tetrachloropropene can only be produced after a mixture extracted from the dehydrochlorination zone is subjected to treatment steps:

    PNG
    media_image1.png
    116
    647
    media_image1.png
    Greyscale

Hence the specification fails to provide a proper antecedent basis for the claimed stream in the dehydrochlorination zone to be rich in or consisting of 1,1,3,3-tetrachloropropene.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1 and 31-33 are allowed. The closest prior art reference set forth in the Office action 02/25/2022 is Klausmeyer (Klausmeyer, R. L. et al. Patent application publication number US2017/0081263A1, effective filing date May 16, 2014; cited in IDS 11/20/2020).
Claim 1 has been amended to recite that the molar ratio of 1,1,1,3,3-pentachloropropane and 1,1,1,2,3-pentachloropropane is from 80:20 to 95:5. Applicant presents persuasive arguments in the Remarks 05/18/2022 with respect to Klausmeyer in view of the amendment of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 31-33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622